DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 20150103178) in view of Estes et al (US 20120119879 A1) further in view of Ishii et al (US 20190191098).

claim 1, Itoh discloses a method performed by an assessment system for prioritization among cameras of a multi-camera arrangement (FIGS. 1-5), said method comprising:
obtaining respective geographical camera position and camera properties of each of said cameras (see [0043], The surveillance area 205 is used synonymously with real space or the like, and a coordinate system thereof (Xw, Yw, Zw) is defined in advance; FIG. 5 and [0052], camera 500 exists at a position (Xc, Yc, Zc) on the surveillance area 501; see [0066], As the camera arrangement information 107, there are information indicating the positional relation of cameras, and information indicating the relation between a moving object and camera images; see [0069], the focal length, the rotation of the optical axis direction, and the size of the image pickup element have relevance to the positional relation of cameras and therefore can be added as information);
receiving information data indicating a geographical object position and object features of a geotagged physical object determined to be positioned in a surrounding in a potential field of view of each of said cameras (see [0043], The surveillance area 205 is used synonymously with real space or the like, and a coordinate system thereof (Xw, Yw, Zw) is defined in advance; FIG. 5 and [0052], surveillance area position 505 on the surveillance area 501; see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75));
determining for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a respective distance to said (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]); and
assigning each of said cameras a respective rating (see [0082], Here, the distance of each camera is defined as d, the area as s, the face direction as θf, and the moving direction as θv, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1).
Itoh fails to explicitly disclose that the information data is received from a surveillance system in connection with said assessment system; determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on respective determined conformity.
However, Estes teaches receiving, from a surveillance system in connection with said assessment system, the information data (FIG. 9, step 902; see FIG. 1; FIG. 10; see [0070]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Itoh using Estes’ teachings to receive the information data from a surveillance system in connection with said assessment system in order to automatically prioritize and display video feeds based on the camera's range of view and distance from the target which is particularly beneficial when a surveillance system includes a (Estes; [0077]-[0078]).
The combination of Itoh and Estes fails to explicitly disclose determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on respective determined conformity.
However, Ishii teaches determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras (FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]); and
assigning each of said cameras the respective rating based on respective determined conformity (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Itoh and Estes using Ishii’s teachings to include determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on respective determined conformity in order to improve the tracking accuracy during tracking of an object in video (Ishii; [0030], [0051], [0054], [0057]).

claim 3, the combination of Itoh, Estes and Ishii further discloses wherein the rating of at least one camera of said cameras additionally is based on at least one additional parameter, comprising one or more of: 
the camera properties of said at least one camera (Itoh; see [0069]);
the distance between said at least one camera and said object position (Itoh; see [0074], [0081]-[0082]);
the geographical position of said at least one camera (Itoh; see [0051]);
the potential field of view of said at least one camera (Itoh; see [0068]);
a pan, tilt and/or zoom capability of said at least one camera (Itoh; see [0037]); 
a spectrum of said at least one camera; 
an auto tracking capability of said at least one camera; 
an orientation of said geotagged physical object relative said at least one camera (Itoh; see [0074], [0081]-[0082]);
an unavailability of said at least one camera; 
a current point in time; and/or 
a weather condition.

As to claim 4, the combination of Itoh, Estes and Ishii further discloses wherein one or more of said cameras is a pan-tilt-zoom, PTZ, camera (Itoh; see [0037]).

As to claim 5, the combination of Itoh, Estes and Ishii further discloses further comprising:
(Itoh; FIG. 1, display selection unit 106; see [0073] and [0084], the display selection unit 106 can decide that the camera having the lowest evaluation value is a suitable camera for observing the object 203).

As to claim 6, Itoh as modified by Estes and Ishii further discloses further comprising:
receiving at a subsequent point in time, subsequent information data indicating a subsequent geographical object position and subsequent object features of a subsequent physical object positioned in said surrounding (see FIG. 14 and [0086], plurality of objects including an object 1403a and an object 1404a; see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75)); and 
determining for the selected camera, by comparing said subsequent object position and subsequent object features with the camera position and camera properties of the selected camera, a subsequent distance to said subsequent object position and an expected subsequent pixel size of said subsequent object at said subsequent distance (see FIG. 14 and [0086], plurality of objects including an object 1403a and an object 1404a; (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]).
Itoh as modified by Estes and Ishii fails to explicitly disclose determining subsequent conformity of said expected subsequent pixel size with subsequent image data of said surrounding derived from said selected camera; and selecting a camera other than said selected camera out of said cameras, based on the assigned said respective rating, when the subsequent conformity is below a viewability threshold.
However, Ishii teaches determining subsequent conformity of said expected subsequent pixel size with subsequent image data of said surrounding derived from said selected camera (FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]; see FIG. 3); and
selecting a camera other than said selected camera out of said cameras, based on the assigned said respective rating, when the subsequent conformity is below a viewability threshold (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3; see [0162], The detection-difficulty-degree estimating unit 142 includes an occlusion-degree calculating unit 142e; see occlusion degrees D.sub.FG  in at least paragraphs [0159], [0165], and [0168]-[0169]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Itoh using Ishii’s teachings to include determining conformity of said expected subsequent pixel size with subsequent image data of (Ishii; [0030], [0051], [0054], [0057]).

As to claim 7, Itoh discloses an assessment system for prioritization among cameras of a multi-camera arrangement (FIGS. 1-5), said assessment system comprising:
circuitry configured to:
obtain respective geographical camera position and camera properties of each of said cameras (see [0043], The surveillance area 205 is used synonymously with real space or the like, and a coordinate system thereof (Xw, Yw, Zw) is defined in advance; FIG. 5 and [0052], camera 500 exists at a position (Xc, Yc, Zc) on the surveillance area 501; see [0066], As the camera arrangement information 107, there are information indicating the positional relation of cameras, and information indicating the relation between a moving object and camera images; see [0069], the focal length, the rotation of the optical axis direction, and the size of the image pickup element have relevance to the positional relation of cameras and therefore can be added as information);
receive information data indicating a geographical object position and object features of a geotagged physical object determined to be positioned in a surrounding in a potential field of view of each of said cameras (see [0043], The surveillance area 205 is used synonymously with real space or the like, and a coordinate system thereof (Xw, Yw, Zw) is defined in advance; FIG. 5 and [0052], surveillance area position 505 on the surveillance area 501; see [0061], FIG. 7 is an example of the data structure in the case where the result found by the recognition unit 104 is stored in the recognition result 105. This data includes the object ID (D70), the position of the object in real space (D71), the area on the image (D72), the face direction (D73), the moving vector (D74), and other information (D75));
determine for each of said cameras, by comparing said object position and object features with said respective camera position and camera properties, a respective distance to said object position and a respective expected pixel size of said object at said respective distance (see [0074], FIG. 10 is an example of an information table found on the basis of the object 203 and the camera position and the like, of the camera arrangement information 107. Camera evaluation items (D1000) in the information table include the distance between the detected object and the camera (D1002), the area of the detected object on the camera image (D1003); see also [0082]); and
assign each of said cameras a respective rating (see [0082], Here, the distance of each camera is defined as d, the area as s, the face direction as θf, and the moving direction as θv, and all the cameras are ranked with respect to each value on the basis of the camera arrangement information 107 shown in FIG. 1).
Itoh fails to explicitly disclose that the information data is received from a surveillance system in connection with said assessment system; determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on respective determined conformity.
However, Estes teaches receiving, from a surveillance system in connection with said assessment system, the information data (FIG. 9, step 902; see FIG. 1; FIG. 10; see [0070]).
(Estes; [0077]-[0078]).
The combination of Itoh and Estes fails to explicitly disclose determine respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras; and assigning each of said cameras the respective rating based on to respective determined conformity.
However, Ishii teaches determining respective conformity of said respective expected pixel size, with respective image data of said surrounding derived from each of said cameras (FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], and [0104]); and 
assigning each of said cameras the respective rating based on to respective determined conformity (FIG. 1, priority-camera determination unit 140; see [0069]; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Itoh and Estes using Ishii’s teachings to include determining respective conformity of said respective expected pixel (Ishii; [0030], [0051], [0054], [0057]).

As to claims 9-12, system claims 9-12 correspond to method claims 3-6, respectively, recite the same features as those recited in claims 3-6, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 3-6, respectively.

As to claim 13, Itoh as modified by Estes and Ishii discloses a surveillance system (FIGS. 1-2) comprising an assessment system according to claim 7 (see rejection of claim 7 above).

As to claim 14, Itoh as modified by Estes and Ishii discloses a non-transitory computer-readable medium storing instructions thereon which when executed by circuitry cause the circuitry to perform the code method according to claim 1 (see [0035] and rejection of claim 1 above).

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al (US 20150103178) in view of Estes et al (US 20120119879 A1) further in view of Ishii et al (US 20190191098) and further in view Goldner et al (US 20140049600).

claim 2, although the combination of Itoh, Estes and Ishii further discloses wherein said determining respective conformity comprises determining respective conformity of said respective expected pixel size, with a pixel size of a detected object in respective image data of said surrounding derived from each of said cameras (Ishii; FIG. 1, detection-difficulty-degree estimating unit 142 which estimates, for each object being tracked, a difficulty degree for detecting the object from each of the next frames in pieces of video using the degree of similarity between a feature of one object being tracked and a feature of the surroundings of the object as explained in at least paragraphs [0043], [0069], [0099], [0104] and [0145]), the combination fails to explicitly disclose pixel size of a bounding box of the detected object.
However, Goldner teaches determining a pixel size of an object using bounding box (see [0103]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Itoh, Estes and Ishii using Goldner’s teachings to include pixel size of a bounding box of the detected object in order to filtering non-relevant candidates of human detection algorithm and determine the size in pixels of a typical object at different parts of the scene (Goldner; [0006], [0103]).

As to claim 8, system claim 8 corresponds to method claim 2, recites the same features as those recited in claim 2, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 2.

Response to Arguments
Applicant’s amendments and arguments, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Estes et al (US 20120119879 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482